Title: Farm Reports, 23–29 April 1797
From: Anderson, James
To: Washington, George



[23–29 April 1797]


               A Meteorological Account of the Weather kept at Mount Vernon
               
                  1797 April
                  
                  
                  
               
               
                  23d Morning
                  57 Thunder & Rain
                  59 W. Rain
                  57 W. cloudy
               
               
                  24
                  57 N.E. cloudy & rain
                  58 N.E. cloudy & showers
                  56 S. cloudy
               
               
                  25
                  57 S. & Rain
                  60 W. & clear
                  58 S. clear
               
               
                  26
                  60 W. clear
                  62 W. clear
                  60 W. clear
               
               
                  27
                  62 S.E. clear
                  64 E. clear
                  62 E. clear
               
               
                  28
                  66 S. clear
                  68 S. clear
                  67 S. clear
               
               
                  29
                  65 S. clear
                  68 S. clear
                  66 S. clear
               
            

               
                  Dr.
                  Mansionhouse for the Work of 8 hands Amot. ⅌ Week
                  48
               
               
                  Cr.
                  Waggon hauling Hay to Town 1 & do to Mansionhouse 2 days
                   3
               
               
                   "   Timber for Carpenters 1 & Rails 2 days
                   3
               
               
                  
                  3 Horse Cart—Hauling Wood to Mansion 4 & Manure to C. lott 2
                   6
               
               
                  
                  2 Horse Cart, hauling Manure to Clover Lott
                   4
               
               
                  
                  At Mill 1 day & Hauling Salt to Fish house 1 day
                   2
               
               
                  
                  Picking up Stones, 10 & Scattering Manure on Clover Lott 4
                  14
               
               
                  
                  Joe curing of Fish
                   6
               
               
                  
                  Hauling of the Seine 6 & cuting of Wood, Gunner 4
                  10
               
               
                  
                  
                  48
               
               
                  Dr.
                  Ditchers for the work of 4 Men Amot. ⅌ Week to
                  24 days
               
               
                  Cr.
                  By cuting Wood Dundey 4 & picking up Stones 2 days
                   6
               
               
                  
                   "  Hauling of the Seine
                  18
               
               
                  
                  
                  24
               
            
Stock 1 Stud horse 3 do Jacks 3 do Young Jacks 10 Asses, 7 Horses 9 Working & 9 unbroken Mules, 15 Cows & 4 Calves 10 Sheep & 4 Lambs Decreased 7 Mules sent to Union Farm 1 Sheep killed for the House And one Ewe Killed by a Young Mule—Increase 1 Calf from one of the Cows.


               
                  Dr.
                  Union Farm for the Work of 22 hands Amot. ⅌ Week
                  132
               
               
                  Cr.
                  By ploughing for Corn 48 & cleaning Ditches 20 days
                   68
               
               
                  
                   "  Planting of Corn 40 & Hauling of the Seine 12 days
                   52
               
               
                  
                   "  Hauling Manure 4, & hauling Slope from Distillery 2 days
                    6
               
               
                  
                   "  Lucretia curing of Fish at the Fish house
                    6
               
               
                  
                  
                  132
               
            
Stock 15 Horses 13 Mules 61 Cattle, Decrease 4 Cows & 4 Calves sent to Jas Andersons House—111 Sheep & 35 Lambs increase 2 Lambs And increased 2 Calves And 7 Mules from Mansion house.

               
                  Corn
                  sent to Mill
                  20 Bushels
               
               
                  do
                  fed to Horses
                   7½ do
               
               
                  Planted this Week
                   8
               
               
                  
                  
                  35½
               
               
                  Sent of do to Mansion
                  30
               
            

               
                  Dr.
                  River Farm for the Work of 27 hands ⅌ Week
                  162 days
               
               
                  Cr.
                  By ploughing 50 & planting Corn, & covering do 58 days
                  108
               
               
                  
                   "  Hauling Corn to Mill 1 & Rails & posts 5 days
                    6
               
               
                  
                   "  Making of Post & Rail fences 24 Peter in the Garden 6 days
                   30
               
               
                  
                   "  Fishing 12 And Attending to Stock 6 days
                   18
               
               
                  
                  
                  162
               
            
Stock 11 Horses & 11 Mules 83 Cattle & 15 Calves 195 Sheep & 82 Lambs, And 2 Mule Colts Decreased 1 large black Mare one of the brood Mares died—Said to have done no duty for 16 Mos. past And Increased 1 Mule Colt.

               
                  Corn
                  sent to Mill
                  25½ Bush.
               
               
                  do 
                  fed to Stock
                  15   do
               
               
                  
                  
                  40½ Bushels
               
            

               
                  Dr.
                  Mudy hole for the work of 13 hands ⅌ Week
                  78 days
               
               
                  Cr.
                  By Hauling Corn to Mill 1 & Rails 2 days
                   3
               
               
                  
                   "  Ploughing 24, Planting & Covering Corn 30 days
                  54
               
               
                  
                   "  Fishing 6 days & Sackey Shelling Corn 3 days
                   9
               
               
                  
                     Sick Sackey 3 Amie in Childbed 6 Darcus in do 4 & Letty 2 days
                  12
               
               
                  
                  
                  78
               
            
Stock 7 Horses 4 Mules, 33 Cattle 3 Calves, 49 Sheep & 19 Lambs.

               
                  Corn
                  sent to Mill
                   8½ Bu.
               
               
                  do
                  fed to Stock
                   4   do
               
               
                  do
                  planted this week
                   4   do
               
               
                  
                  
                  16½
               
            


               
                  Dr.
                  Doguerun for the work of 16 hands ⅌ Week
                  96 days
               
               
                  Cr.
                  By Ploughing 22 days, Planting & Covering Corn 16 days
                  38
               
               
                  
                   "  Hoeing round the Stumps in Corn field
                  16
               
               
                  
                   "  Hauling Wood to Distillery 1 Hay to Stables 1 & Manure 4 days
                   6
               
               
                  
                   "  Cuting a drain thro Corn field
                   6
               
               
                  
                   "  Joe Hauling Seine 6, long Jack curing Fish 2 days
                   8
               
               
                  
                   "  Planting pease 6 & cleaning Meadow 6 days
                  12
               
               
                  
                     Sick Ben 3 Kitty 3 days & Sillar Nursing Her Sick Children 4 day
                  10
               
               
                  
                  
                  96
               
            
Stock 4 Horses, 9 Mules & 1 Mule Colt 67 Cattle & 7 Calves, 134 Sheep & 41 Lambs.

               
                  Corn 
                  sent to Mill
                  12   Bushels
               
               
                  do
                  fed to Stock
                   7½ Bushels
               
               
                   
                  
                  19½ Bushels
               
               
                  
                  planted this week
               
               
                  
                  all the Corn planted on this Farm.
               
            

               
                  Dr.
                  Mill
                  Wheat
                  I[ndian]Corn
               
              
                 
                  Mudyhole
                  
                   8.2
               
               
                  
                  Doguerun
                  
                  12. 
               
               
                  
                  Union Farm
                  
                  20. 
               
               
                  
                  River Farm
                  
                  25.2
               
               
                  
                  Toll this week
                  1
                   5. 
               
               
                  
                  
                  1
                  70½
               
            

               
                  Contra
                  I. Meal
                  Flour
                  H[ominy]
                  Br[an]Sh[orts]
               
               
                  By 
                  Mudyhole
                   8.2
                  
                  
                  
               
               
                  
                  Doguerun
                  12.  
                  
                  
                  
               
               
                  
                  Union Farm
                  15.2
                  
                  
                  
               
               
                  
                  River Farm
                  13.2
                  
                  
                  
               
               
                  
                  Mansion house
                  19.2
                  15 Sup[er]
                  
                  10.
               
               
                  
                  Fishery
                   7. 
                  
                  
                  
               
               
                  
                  John Neale
                   1.2
                  
                  
                  
               
               
                  
                  Jas Anderson & Serts
                   1.3
                  
                  
                  
               
               
                  
                  fed to Sows & pigs
                   2. 
                  
                  
                  
               
               
                  
                  Cooper Miller & Boys
                   1.2
                  
                  
                  
               
               
                  
                  
                  82.3
                  15.
                  
                  10.
               
            

The reason why so small a quantity of flour is charged to the House is that one Barrel returned laked 15 lb. flour.

               
                  Flour on hand formerly packed this Week
                  Superfine
                  216
                  fine
                  68
                  Midlings
                  1
               
               
                  
                  
                    4
                  
                  25
                  
                  
               
               
                  
                  
                  220
                  
                  93
                  
                  1
               
               
                  Ship Stuff to the Still 581½ lb.
                  
                  
                  
                  
                  
               
            

               
                  Dr.
                  Cooper Tom & Boy for the Work of 2 Men Amot. ⅌ Week
                  12
               
               
                  Cr.
                  By cuting Hoop poles & coopering Tubs & Barrels at the Fish house & heading do
                  12
               
               
                  Dr.
                  Miller Ben for the Work of one Man ⅌ Week
                   6 days
               
               
                  Cr.
                  By Working in the Mill
                   5
               
               
                  
                   Sick
                   1
               
               
                  
                  
                   6
               
               
                  Dr.
                  Gardiners for the Work of 4 Men Amot. ⅌ Week to
                  24 days
               
               
                  Cr.
                  By cleaning, & planting in the Garden, & Vineyard
                  19
               
               
                  
                   "  Working at Sundries in, and about the House
                   5
               
               
                  
                  
                  24
               
               
                  Dr.
                  Spinners Sewers & Knitters for the work of 14 Women
                  84
               
               
                  Cr.
                  


By Delia Spinning
6 lb. Tow Yarn


 "  Betsey Davis
5 lb. Flax Yarn


    "  Annie
5 lb. do


    "  Dolsey
5 lb. do


    "  Delphia
2½ lb. do


    "  Judith
4 lb. Stocking Yarn


    "  Kitty
4 lb. Shoemakers thread


 "  Lame Alley, knitting
    2 pairs of Stockings


 "  Lucey knitting
    1 pair of Do



                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   "  Sall Winding Yarn
                   6
               
               
                  
                   "  Caroline working in the House
                   6
               
               
                  
                   "  Alsey working in the House
                   6
               
               
                  
                     Sick Matilda 6 & Charlotte in Child bed 6 days
                  12
               
               
                  
                  
                  84
               
               
                  Lame Peter knitting 2 pairs stockings 6 days
                  
               
               
                  Dr.
                  Bricklayers for the work of 2 men ⅌ week
                  12 days
               
               
                  Cr.
                  By Tom Davis & Muckles Hauling the Seine
                  12
               
               
                  Dr.
                  Carpenters for the Work of 6 Men Amot. ⅌ Week
                  36
               
               
                  Cr.
                  By Hewing of Timber for the Wheat Machine
                  16
               
               
                  
                   "  Making 2 Posts & hanging a Gate thereto at Mudyhole
                   3
               
               
                  
                   "  Taking to pieces Packing Boxes & taking out the Nails
                   3
               
               
               
                  
                   "  Unloading a Schooner of Oyster Shells
                   3
               
               
                  
                   "  Isacc, preparing Ploughing ⟨Sheft⟩ and assisting in making of a Cupboard to hold China & taking to p[i]eces Boxes
                   6
               
               
                  
                   "  Davie at the Coopers Shop
                   5
               
               
                  
                  
                  36
               
            
John Neale attending & assisting in the above things—29 April 1796
John Neale says 6 Mos. of the time He ingaged for is Run.

               A View of the Whole Stock on the Estate of Mount Vernon
               
                  
                  Stud
                  H. S. Jacks
                  Horses
                  Asses
                  Mules
                  Colts
                  Total
               
               
                  Mansion
                  1
                  6
                   7
                  10
                  18
                  
                  42
               
               
                  Union
                  
                  
                  15
                  
                  13
                  
                  28
               
               
                  River
                  
                  
                  11
                  
                  11
                   2
                  24
               
               
                  Mudyhole
                  
                  
                   7
                  
                   4
                  
                  11
               
               
                  Doguerun
                  
                  
                   4
                  
                   9
                   1
                  14
               
               
                  J. Anderson
                  
                  
                   2
                  
                  
                  
                   2
               
               
                  Distillery & Mill
                  
                  
                   1
                  
                  
                  
                   1
               
               
                  
                  1
                  6
                  47
                  10
                  55
                   3
                  122
               
               
                  
                  Cattle
                  Calves
                  Total
                  
                  Sheep
                  Lambs
                  Total
               
               
                  Mansion
                  15
                   4
                  19
                  
                   10
                   4
                   14
               
               
                  Union
                  61
                  
                  61
                  
                  111
                  35
                  146
               
               
                  River
                  83
                  15
                  98
                  
                  195
                  82
                  277
               
               
                  Mudyhole
                  33
                   3
                  36
                  
                  149
                  19
                   68
               
               
                  Dogue run
                  67
                   7
                  74
                  
                  134
                  41
                  175
               
               
                  J. Anderson
                  19
                  13
                  32
                  
                  
                  
                  
               
               
                  Distillery & Mill
                   2
                   1
                   3
                  
                  
                  
                  
               
               
                  
                  280
                  43
                  323
                  
                  499
                  181
                  680
               
            
The Calf which is now Stated to Mill & Distillery being Weaned, & at Union Farm shall be Stated to that ⟨a/c⟩ Calves.
